DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and /or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.3.12.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The following claim has been amended upon agreement by applicant during a telephone conversation with Attorney Ashok Mannava on 02/10/2021.
Amendments to claim(s) 1, 7-8, 10-12, 14, and 18:

	Claim 1 (Currently Amended):
A system for updating a file and resolving conflict in updating of the file in a distributed file store, the system comprising:
a processor;
a receiver to:

receive instructions indicative of one or more extents of the file in which an update is to be made;
an updater, executed by the processor and in communication with the receiver, to, responsive to receiving the instructions, disintegrate the one or more extents into a plurality of packets of substantially equal size, wherein the substantially equal size is determined based on performance results, a size of the file, and usage patterns of the file, and update a packet, from among the plurality of packets, based on the instructions; and
a conflict detector in communication with the receiver and the updater to:
detect that a portion of the file, wherein the portion of the file comprises the packet or an extent of the file containing the packet, is being currently updated by an application;
receive a request to update the same portion of the file from another application;
identify the detection and the receipt as a conflict; and
decline the request by the another application to update the same portion to resolve the conflict.
	
	Claim 7 (Currently Amended)  
		The system of claim 1 wherein the updater is further to:

wherein the packet that is updated 
generate a delta extent corresponding to the update made to the packet stored in the first machine
store the delta extent in one of the first machine and a second machine, wherein the second machine is identified based on a network map of machines that is indicative of at least one of locations, operational statuses, and space available in the machines.
		
		Claim 8 (Currently Amended)
		The system of claim 1, further comprising a version generator in communication with the updater to generate one or more versions of the file, wherein each version corresponds to an update made to the packet.

		Claim 10 (Currently Amended)
		A system for updating a file and resolving conflict in updating of the file in a distributed file store, the system comprising:
a processor;
a receiver to:
receive an instruction to update an extent of a plurality of extents of the file; 
an updater, executed by the processor and in communication with the receiver, to:

update a packet, from among the plurality of packets, based on the instruction; and
a conflict detector in communication with the receiver and the updater to:
detect that a portion of the file, wherein the portion of the file comprises the packet or an extent of the file containing the packet, is being currently updated by an application;
receive a request to update the same portion of the file from another application;
identify the detection and the receipt as a conflict; and
decline the request to update the same portion to resolve the conflict.

	Claim 11 (Currently Amended)  
		The system of claim 10, wherein the updater is further to:
store the file across multiple machines,
wherein the packet this is updated 
generate a delta extent corresponding to the update made to the packet stored in the first machine; and

		
		Claim 12 (Currently Amended)
		The system of claim 11 further comprising a version generator in communication with the updater to generate one or more versions of the file, wherein each version corresponds to an update made to the packet.

Claim 14 (Currently Amended)  
A computer-implemented method for updating a file and resolving conflict in updating of the file in a distributed file store, the method comprising:
receiving the file to be updated, the file being formed of a plurality of extents, wherein each extent is indicative of a piece of data content of the file; 
receiving instructions indicative of an extent of the plurality of extents in which an update is to be made;
responsive to receiving the instructions, disintegrating the extent into a plurality of packets of substantially equal size, wherein the substantially equal size is determined based on performance results, a size of the file, and usage patterns of the file;
updating a packet, from among the plurality of packets, based on the instructions; 
, wherein the portion of the file comprises the packet or an extent of the file containing the packet, is being currently updated by an application;
receiving a request to update the same portion of the file from another application;
identifying the detection and the receipt as a conflict; and
declining the request by the another application to update the same portion to resolve the conflict.

Claim 18 (Currently Amended)
The method of claim 16 further comprising:
storing the file across multiple machines,
wherein the packet that is updated 
generating a delta extent corresponding to the update made to the packet stored in the first machine; and
storing the delta extent in one of the first machine and a second machine, wherein the second machine is identified based on a network map of machines that is indicative of at least one of locations, operational statuses, and space available in the machines.
		
		The Examiner’s amendment has been made in order to place the application in a condition for allowance.
Reasons for Allowance
The following is an examiner’s statement of reason for allowance:  
	Claim(s) 1, 10, 14, 21, and 23 is/are considered allowable since the prior made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations. The Prior Art does not teach the claimed invention having a system for updating a file and resolving conflict in updating of the file in a distributed file store, the system comprising receive one or more extents of the file in which an update is to be made; an updater, disintegrate the one or more extents into a plurality of packets of substantially equal size, wherein the substantially equal size is determined based on performance results, a size of the file, and usage patterns of the file, and update a packet; and a conflict detector in communication with the receiver and the updater to: detect that a portion of the file, wherein the portion of the file comprises the packet or an extent of the file containing the packet, is being currently updated by an application; receive a request to update the same portion of the file from another application; identify the detection and the receipt as a conflict; and decline the request by the another application to update the same portion to resolve the conflict with a combination of all recitations as defined in claim(s) 1, 10, 14, 21, and 23.
Therefore, claim(s) 1-24 are presently allowed.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH V HO whose telephone number is (571)272-8583, fax number is 571 273 8583, and email address is Binh.Ho@uspto.gov.  The examiner can normally be reached on Monday - Friday: 8AM - 4:30PM E.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/BINH V HO/
Primary Examiner, Art Unit 2152